Bradley, J.:
The publication of a fair ano true report of any judicial proceeding without malice is privileged. (Code of Civil Pro., § 1907.) This was substantially the rule at common law, and was founded on the principle that the advantage to the community from publicity of proceedings in courts of justice was deemed so great that the occasional inconvenience resulting from it to individuals should yield to the public good. The publication of such proceedings is treated as made without reference to the individuals concerned, and solely for the information and benefit of society, until the contrary appears. And, therefore, the presumption of malice does not arise and such publication is privileged. (The King v. Wright, 8 Durn. & E., 293, 298; Wason v. Walter, 4 L. R., Q. B. Cases, 73, 87.) The *122ground upon which the liability for libel rests, is malice on the part of the author or publisher. And when the published matter tends , .to disgrace or degrade the party concerned, and is false, the presumption of malice arises in support of an action for damages, unless it come within the classes of privileged communications or publications, when malice must be proved to permit a recovery. (King v. Root, 4 Wend., 113; O'Donaghue v. McGovern, 23 id. 26; Decker v. Gaylord, 35 Hun, 584.)
In the ease at bar there was no evidence of malice on the part .of the defendant other than that furnished by the publication itself, and it was dependent upon the fact that the article was not a fair and true report of the judicial proceedings referred to Whether it appeared so clearly by the evidence that it was a fair and true report of the proceedings as to justify the conclusion to that effect as matter of law, or the evidence such that it should have been submitted to the jury for their determination in that respect, is the main question for consideration here. The latter course is required if construction can be plac ed on any portion of the article which does not bring it within the proceedings had, provided such portion contain defamatory matter or charge against the party seeking relief.
The contention on the part of the plaintiff is that the heading of this publication does not necessarily import that it is part of the judicial proceedings, nor does it necessarily appear that it was sucb. in fact. The article is set out in the complaint entire, and it is, in view of the evidence, to be construed as a whole to ascertain its necessary import and that of its several parts. The heading states a question which, standing alone, might be construed as libelous. But connected with what follows it appears to be a question presented by a judicial proceeding. , Such a proceeding appears to have been had, founded upon an indictment, which is embraced within the article as published; and when reference is had to the evidence it further appears that the question represented by this heading was substantially the proposition submitted by counsel to the court, and by the court declared to be the question raised by the demurrer to the indictment. The indictment alleges that the defendants in it threatened to accuse Mr. Fellows of having gone into the Methodist church, at East Henrietta, “ for the purpose of *123clandestinely meeting Ida Salisbury,” wbicb accusation .“they threatened to mate public against Mr. Fellows, and the disgrace of such intended meeting as aforesaid, and to expose and impute to him such disgrace,” etc. While the indictment alleged a. purpose only on the part of Mr. Fellows, the question whether its consummation would have been a disgrace was perhaps legitimately the subject for discussion upon the question whether the indictment charged a criminal offense. That, however, is not important. It is sufficient to constitute the privilege of its publication that such proposition was embraced in and part of the judicial proceedings, and that as published it was a fair report in that respect. Some cases are cited which the plaintiff’s counsel claims qualify that proposition. (Flint v. Pike, 4 Barn. & Cress., 473; S. C., 6 D. & R., 528; Delegal v Highley, 3 Bing. N. C., 950; S. C., 5 Scott, 154.) This would place upon the publisher of judicial proceedings the responsibility of discriminating between those of them which are and those of them which are not legitimately pertinent to the matters involved in the proceeding. If the courts ever attempted to establish any such doctrines, we think it was not accomplished, and that the common law rule does not now impose any such burden and hazard on the publisher of judicial proceedings. (Wason v. Walter, L. R., 4 Q. B. Cases, 73, 92.) And the doctrine of the early cases in England, which denied the privilege to the publication of ex parte judicial proceedings, have been overruled and it is extended to them as well as to those inter parries. (Usill v. Hales, 3 C. P. Div., 319; S. C., 30 Moak, 188.)
In Stanley v Webb (4 Sandf., 21) the early and then current English cases were adopted as the rule of the decision, that the privilege did not embrace ex pa/rte judicial proceedings. That question is not here and it is unnecessary to consider the policy of che rulo which embraces the publication of ex parte judicial proceedings within the privilege or excludes them from it. The statute before referred to makes, in its terms as expressed, no qualification obhef than that the proceedings be public, which is requisite at common law. The publication must be fair, not garbled so as to pioduce misrepresentation, nor by suppression of some portion of the evidence or proceedings have the effect to give a false or unjust impression to the prejudice of some parties concerned. But the report need not be verbatim, or embrace the entire proceedings,. *124It may be an abridged or condensed statement, and if it is a substantially fair account it is sufficient. (Odgers on Lib. and Sl., 251; Andrews v. Chapman, 3 C. & K., 289; Hoare v. Silverlock, 9 M. & S., 20; Turner v. Sullivan, 6 L. T. 130; Blake v. Stevens, 4. & F., 232; S. C., 11 L. T., 543.) The difficulty in the defense of cases of this character may arise from what appears in the caption of a report or comments of a reporter, if any such is given to or made in the article published, which may unduly characterize the nature and effect of the proceeding in its relation to the parties to it or to others in a manner not fully justified, or so as to produce an impression derogatory in character, which the proceedings themselves might not furnish. In such case the publication will not, as matter of law, be deemed within the protection of the privilege. It is not the reporter’s judgment of the correctness of his comments and their import, but then.’ accuracy and fairness alone which give immunity. The statute does not give any protection to the publisher in that respect, but leaves him subject to the responsibility which the common law imposes by expressly excluding from the operation of its provisions the heading of the publication, or any other matter not part of the proceeding, added to tho report of it. (Code of Civil Pro., § 1908.)
In referring to this the counsel has cited several cases which it is coniended go in suppot of the plaintiff’s right of action. They were well decided upon the situation and facts presented by them, but m the view taken of this case they have no application to it. Taking together the caption, statement and indictment, constituting the entire article, with the evidence of the proceedings, there seems to be no opportunity to give the former any interpretation other than as importing reference to the proceedings and the question appearing to have been presented in it, which the evidence clearly shows was part of it, and that such was the proposition there urged by counsel and announced by the court as the one to be determined, and the statement of the report in other respects seems to have been confined to the matters within those alleged in the indictment and embraced in the proceedings. A new trial will not be granted to a party nonsuited, or against whom a verdict is directed when the court is satisfied that a verdict for such party would be set aside as against the evidence. We think that *125such would have beeu the result fairly required in this case, and for that reason the ruling of the trial court on the defendant’s motion for nonsuit was not error.
The motion for a new trial should be denied, and judgment directed for the defendant.
Smith, P. J., and Haight, J., concurred.
Motion for new trial denied, and judgment ordered for the defendant on the nonsuit.